Filed
                                                                                          Washington State
                                                                                          Court of Appeals
                                                                                           Division Two

                                                                                          February 4, 2020

       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                          DIVISION II
    STATE OF WASHINGTON,                                             No. 51944-5-II

                                Respondent,

          v.

    D.A.D.,                                                    UNPUBLISHED OPINION

                                Appellant.

         MELNICK, J. — DD appeals from a juvenile court adjudication for manslaughter in the

second degree for the death of EV.           DD contends that insufficient evidence supports his

adjudication, the State failed to present evidence establishing the corpus delicti of the crime, and

the trial court violated his Sixth Amendment right to control his defense by finding him guilty of

a lesser-included offense. We affirm.

                                               FACTS1

         DD and EV were both 13 years old and good friends. On October 13, 2017, EV spent the

night at DD’s home. The next morning the boys went to DD’s grandparent’s home. DD’s cousin,

EF, was at their grandparent’s house when the boys arrived. Only the three children were in the

home.




1
 The following facts rely in part on the trial court’s findings of fact, which are, with the exception
of findings 13, 17, and 20, unchallenged and therefore verities on appeal. State v. O’Neill, 148
Wash. 2d 564, 571, 62 P.3d 489 (2003).
51944-5-II


       EF heard the boys chasing each other and heard DD tell EV to stop chasing him. She then

heard a popping sound. DD came into EF’s room upset and told her he “‘shot [EV].’” Clerk’s

Papers (CP) at 74. DD called 911. He told the dispatcher, “Uh, . . . shotgun. . . . I didn’t know it

was loaded. . . . I’m sorry.” 1 Report of Proceedings (RP) at 136.

       Deputies Ness Aguilar and Jason Hammer responded to the 911 call. DD’s mother came

to the house and comforted DD. Aguilar overheard Dunn tell his mother, “I thought it was empty.”

1 RP at 85. EV died as a result of being shot by a 12-gauge shotgun held by DD.

       DD told Hammer that EV had been chasing him and then DD “went into the master

bedroom, retrieved a shotgun, racked it to make sure it wasn’t loaded, and then fired it at [EV].” 1

RP at 149. Hammer observed the shotgun propped up against the wall in the master bedroom

adjacent to the living room. The master bedroom had French doors that opened to the living room.

EV was lying on the couch in the living room. Hammer observed that EV had fallen directly in

line with a person looking straight out of the master bedroom through the doors. Following this

same line, beyond EV, Hammer observed holes in the kitchen window consistent with overspray

from a shotgun blast.

       Emergency Medical Technician Jonathan Woods asked DD what happened. DD told

Woods that he “racked the gun and a [shell] came out.” 1 RP at 103. DD told Woods he then

“pointed [the shotgun] at [EV]” and “pulled the trigger.” 1 RP at 103. DD said he did not think

the shotgun was loaded. Woods asked DD if he had ever shot the gun before. DD told Woods he

was familiar with the shotgun and had shot “that particular gun” “multiple times.” 1 RP at 103.

       Deputy James Hanberry overheard DD tell his grandmother, “I thought it was unloaded”

and “[h]e was chasing me.” 1 RP at 128. And DD texted a friend, NW, that he “shot EV.” 2 RP

at 253; Ex. 127.



                                                 2
51944-5-II


       The State charged DD with manslaughter in the first degree while armed with a firearm.

       During trial, Detective Brad Thurman testified that he was one of the investigators at the

scene. Thurman observed six indentations from shotgun pellets in the kitchen window beyond EV

and in line with the shotgun blast. Thurman measured the distance from the master bedroom to

EV and to the kitchen window along the same line of sight. The distance from the master bedroom

to the couch was a distance that ranged from 30 feet 3 inches to 37 feet.

       The medical examiner, Dr. Clifford Nelson, testified that EV was 74 inches tall and had

received a shotgun blast to the front of his body. Nelson testified that the cause of EV’s death was

a shotgun wound to the head, neck, and chest. Nelson explained that the largest accumulation of

the pellet mass was to EV’s lower neck area. The shotgun spread measured 17 inches by 15.5

inches. When asked if the pellet spread would be different based on if the gun was shot at “three

feet” (e.g., waist level) or “four and a half or five feet” (e.g., shoulder level), Nelson first replied

he didn’t understand the question and then, after a demonstration, stated, “Not much.” 2 RP at

372.

       The shotgun was later test-fired at various distances using the same type of shell that had

been fired. At a distance of 33 feet, the spread of the pellets was 16 to 17 inches in diameter.

       DD testified that he had gone into his grandparent’s bedroom and handled the shotgun. DD

claimed he pulled a lever on the shotgun to make sure it was unloaded. He testified that he twirled

the shotgun around and that while he was playing around the shotgun discharged. He claimed he

had no knowledge of where EV was when the shotgun discharged. He also claimed he did not

pull the trigger. DD admitted he knew it was important to know how to use a gun before operating

it. DD agreed that one of the rules he had learned was not to point guns at people or pull the trigger

while a gun is pointed at a person. DD admitted that he knew the shotgun was capable of killing



                                                   3
51944-5-II


a person. He also admitted that he had violated his grandfather’s rule to not play with the gun.

DD estimated that he has fired a firearm “[a]bout 10 times.” 3 RP at 558. DD testified that when

the shotgun discharged he was holding it slightly above his waist.

       During closing argument, defense counsel stated, “Did [DD] have intent? Did he have

recklessness? Did he have criminal negligence? . . . That’s what we’re here to decide, not did it

happen.” 3 RP at 641. Counsel continued, “And the State mentioned criminal negligence which

is the, you know, mens rea associated with . . . Manslaughter in the Second Degree.” 3 RP at 652.

Counsel then stated, “A person is criminally negligent or acts with criminal negligence when he

or she fails to be aware of [a] substantial risk that a wrongful act may occur and his or her failure

to be aware of such substantial risk constitutes a gross deviation from the standard.” 3 RP at 652.

Counsel continued, “And he was not guilty of the lesser offense of Manslaughter in the Second

Degree because he did not act with criminal negligence.” 3 RP at 653.

       The trial court entered findings of fact and conclusions of law. Specifically, the court found

that DD “fired the shotgun 30-33’ away from his grandparent’s bedroom into the living room at

[EV].” CP at 74. The court also found:

       13. [DD’s] testimony as to how he was holding the shotgun at the time it discharged
       is not logical. The height at which [EV] was shot and where the pellets struck the
       window beyond him contradict [DD’s] testimony.
       ....
       17. [DD’s] statements to the first responders were reliable. They were made close
       in time to the event and they are supported by the physical evidence and the texts
       to [NW].
       ....
       20. [DD] had fired a different 12-gauge shotgun approximately 10 times.

CP at 74. The trial court then concluded:

       9. When [DD] who had been taught gun safety, had been taught not to touch the
       gun in his grandparent’s room, knew enough about guns to know the danger they
       present, manipulated the gun to complete the two-step process to load the chamber
       of the gun, knew the guns [sic] can fire and cause damage, and with this knowledge


                                                 4
51944-5-II


       still chose to point the 12-guage [sic] Benelli shotgun at [EV] and pull the trigger
       while holding it at shoulder height 30-33’ away, he failed to be aware of a
       substantial risk that a wrongful act may occur, and this failure was a gross deviation
       from that of a reasonable 13-year-old with his experience with firearms in the same
       situation.

CP at 76.

       The trial court found DD guilty of the lesser-included offense of manslaughter in the

second degree while armed with a firearm. The court sentenced DD to 30 days plus a four-month

firearm enhancement. DD appeals.

                                            ANALYSIS

I.     SUFFICIENCY OF EVIDENCE

       DD argues that the State failed to present sufficient evidence of his adjudication because it

did not prove that he acted with criminal negligence. Specifically, he challenges the trial court’s

finding that “he had fired a differnet12-gauge shotgun approximately 10 times.” CP at 74 (Finding

of Fact (FF) 20).2 We disagree.

       A.      Standard of Review

       Due process requires that the State prove every element of a crime beyond a reasonable

doubt. U.S. CONST. amend. XIV; WASH. CONST. art. I, § 3. Where a defendant claims insufficient

evidence to support his conviction, we determine whether viewing the evidence in the light most

favorable to the State, any rational trier of fact could have found the essential elements of the crime

beyond a reasonable doubt. State v. Andy, 182 Wash. 2d 294, 303, 340 P.3d 840 (2014). “‘A claim

of insufficiency admits the truth of the State’s evidence and all inferences that reasonably can be


2
  We note that DD also assigned error to findings of fact 13 and 17 but fails to provide any
argument with regard to these challenged findings. Accordingly, we do not address the challenged
findings of fact. See Cowiche Canyon Conservancy v. Bosley, 118 Wash. 2d 801, 809, 828 P.2d 549
(1992) (failure to present argument regarding a challenged finding of fact waives assignment of
error as to that finding).


                                                  5
51944-5-II


drawn therefrom.’” Andy, 182 Wash. 2d at 303 (internal quotation marks omitted) (quoting State v.

Thomas, 150 Wash. 2d 821, 874, 83 P.3d 970 (2004)). We defer to the trier of fact “‘on issues of

conflicting testimony, credibility of witnesses, and the persuasiveness of the evidence.’” Andy,
182 Wash. 2d at 303 (quoting Thomas, 150 Wash. 2d at 874-75).

       “When reviewing the sufficiency of evidence in support of a conviction following a bench

trial, we determine whether substantial evidence supports the challenged findings of fact and

whether the findings support the trial court’s conclusions of law.” State v. Smith, 185 Wash. App.
945, 956, 344 P.3d 1244 (2015). Substantial evidence is evidence that is sufficient to persuade a

fair-minded, rational person that the findings are true. Smith, 185 Wash. App. at 956. The party

challenging a finding bears the burden of demonstrating that the finding is not supported by

substantial evidence. Smith, 185 Wash. App. at 957.

       B.       Legal Principles

       “A person is guilty of manslaughter in the second degree when, with criminal negligence,

he or she causes the death of another person.” RCW 9A.32.070(1). A person “acts with criminal

negligence when he or she fails to be aware of a substantial risk that a wrongful act may occur and

his or her failure to be aware of such substantial risk constitutes a gross deviation from the standard

of care that a reasonable person would exercise in that situation.” RCW 9A.08.010(1)(d). When

a statute provides that criminal negligence suffices to establish an element of an offense, such

element also is established if a person acts intentionally, knowingly, or recklessly.            RCW

9A.08.010(2).

       C.       Criminal Negligence

       Here, Woods testified that DD told him that he was familiar with the shotgun and had shot

it “multiple times.” 1 RP at 103. DD testified that he estimated that he has fired a firearm “[a]bout



                                                  6
51944-5-II


10 times.” 3 RP at 558. This testimony provides substantial evidence to support the trial court’s

finding of fact 20 that DD “had fired a different 12-gauge shotgun approximately 10 times.” CP

at 74.

         Regarding criminal negligence, in State v. Fondren, 41 Wash. App. 17, 24, 701 P.2d 810

(1985), the jury found Fondren guilty of manslaughter in the second degree after he and another

individual were struggling for a gun and the gun accidently discharged, killing the other individual.

Fondren appealed arguing, inter alia, that sufficient evidence did not support his conviction. We

held that while no one saw Fondren pull the trigger, he was criminally negligent for bringing a

loaded gun to the scene. Fondren, 41 Wash. App. at 24.

         Similarly, here, DD was aware that the shotgun was capable of killing, he was aware his

grandfather told him not to touch the shotgun, and he was aware that he should not point the

shotgun at an individual and pull the trigger. Viewing this evidence in the light most favorable to

the State, DD failed to be aware of a substantial risk that a wrongful act may occur and this failure

was a gross deviation from that of a reasonable 13-year-old with DD’s experience with firearms.

Thus, sufficient evidence supports DD’s manslaughter in the second degree adjudication. 3

II.      CORPUS DELICTI

         DD next contends that the State failed to present sufficient evidence to establish the corpus

delicti, independent of DD’s own statements, to support a logical and reasonable inference that

EV’s death was caused by a criminal act. We disagree.




3
   DD briefly touches on the topic of a juvenile’s brain development, citing several recent cases
regarding juvenile sentencing. DD, however, does not expand on this topic as it relates to DD’s
assignment of error and does not provide argument relating to the matter currently before us. For
this reason, we decline to address this issue further. Cowiche Canyon Conservancy, 118 Wash. 2d at
809.


                                                   7
51944-5-II


       A.      Standard of Review

       “A defendant’s incriminating statement alone is not sufficient to establish that a crime took

place.” State v. Brockob, 159 Wash. 2d 311, 328, 150 P.3d 59 (2006) (footnote omitted). The State

must present independent evidence to corroborate that the crime described in the defendant’s

incriminating statement occurred. Brockob, 159 Wash. 2d at 328. The corpus delicti rule “tests the

sufficiency or adequacy of evidence” to corroborate a defendant’s incriminating statement

independently of that statement. State v. Dow, 168 Wash. 2d 243, 249, 227 P.3d 1278 (2010). The

corpus delicti can be proved by either direct or circumstantial evidence. State v. Hummel, 165 Wn.

App. 749, 758-59, 266 P.3d 269 (2012).

       “The independent evidence need not be sufficient to support a conviction, but it must

provide prima facie corroboration of the crime described in a defendant’s incriminating statement.”

Brockob, 159 Wash. 2d at 328 (emphasis omitted). “Prima facie corroboration of a defendant’s

incriminating statement exists if the independent evidence supports a ‘logical and reasonable

inference’ of the facts sought to be proved.’” Brockob, 159 Wash. 2d at 328 (quoting State v. Aten,

130 Wash. 2d 640, 656, 927 P.2d 210 (1996)). In assessing whether there is sufficient evidence of

the corpus delicti, we view all reasonable inferences in the light most favorable to the State and

assume the truth of the State’s evidence. Aten, 130 Wash. 2d at 658.

       B.      Legal Principles

       To establish the corpus delicti of a crime, the State must present prima facie evidence of

two elements: (1) an injury or loss and (2) a criminal act causing such injury or loss. State v.

Cardenas-Flores, 189 Wash. 2d 243, 252, 401 P.3d 19 (2017). As applied to DD’s manslaughter in

the second degree offense, the State was required to present prima facie evidence that there was

the death of another person by criminal negligence. RCW 9A.32.070(1). “Criminal negligence



                                                 8
51944-5-II


occurs when one ‘fails to be aware of a substantial risk that a wrongful act may occur’ and that

unawareness ‘constitutes a gross deviation from the standard of care that a reasonable [person]

would exercise in the same situation.’” Atens, 130 Wash. 2d at 658 (quoting RCW 9A.08.010(1)(d)).

The corpus delicti in homicide cases requires both the fact of death and a causal connection

between the death and a criminal agency; it does not require proof of a causal relation between the

death and the accused. State v. Lung, 70 Wash. 2d 365, 371, 423 P.2d 72 (1967).

       C.      Death by Criminal Negligence

       Here, EV died from a shotgun wound. DD fired the shotgun from “30-33’ away . . . into

the living room at [EV].” CP at 74 (unchallenged FF 14). No weapon was found near EV and

there was no evidence of any shooting in self-defense. The spread of the shotgun blast was from

a distance that made it impossible for EV to have shot himself. It also eliminated any possibility

that the shotgun had been fired during a struggle between EV and another. And, according to EF,

DD and EV were chasing each other in another room when she heard DD tell EV to stop chasing

him and then heard a popping sound.

       Based on this evidence, EV’s death was consistent with having been shot by another person

in a negligent manner. Accordingly, DD’s statements that he pointed the gun at EV and pulled the

trigger, as well as his numerous other statements admitting to shooting EV, were corroborated by

independent proof sufficient to establish corpus delicti.      Accordingly, DD’s corpus delicti

contentions fail.

III.   RIGHT TO CONTROL DEFENSE

       DD next contends his constitutional right to control his defense was denied because the

trial court found him guilty of a lesser-included offense after he dedicated his defense to the

charged offense of manslaughter in the first degree. We disagree.



                                                9
51944-5-II


       A.      Standard of Review

       Implicit in the Sixth Amendment is a criminal defendant’s right to control his defense.

State v. Jones, 99 Wash. 2d 735, 740, 664 P.2d 1216 (1983). We review constitutional violations de

novo. State v. Lynch, 178 Wash. 2d 487, 491, 309 P.3d 482 (2013).

       B.      Legal Principles

       A defendant may be found guilty of a lesser-included offense than that charged in the

information. State v. Nguyen, 165 Wash. 2d 428, 434, 197 P.3d 673 (2008).

       In a bench trial, the trial court judge, as the trier of fact, may consider the charged offense

as well as any lesser-included offense. In re Pers. Restraint of Heidari, 159 Wash. App. 601, 609-

10, 248 P.3d 550 (2011), aff’d, 174 Wash. 2d 288 (2012). And the trial court may, sua sponte, convict

a defendant of a lesser-included offense. State v. Jollo, 38 Wash. App. 469, 474, 685 P.2d 669

(1984). Moreover, “[b]ecause the defendant must have notice of the offense of which he or she is

charged, the elements of any lesser included offense must necessarily be included in the elements

of the offense as charged. A defendant thus implicitly receives constitutionally sufficient notice.”

State v. Berlin, 133 Wash. 2d 541, 545, 947 P.2d 700 (1997).

       C.      No Constitutional Violation

       Here, DD was on notice that he could be convicted of a lesser-included offense. This is

evidenced by defense counsel’s closing remarks, “Did [DD] have intent?                 Did he have

recklessness? Did he have criminal negligence? . . . That’s what we’re here to decide, not did it

happen.” 3 RP at 641. Counsel continued, “And the State mentioned criminal negligence which

is the, you know, mens rea associated with . . . Manslaughter in the Second Degree.” 3 RP at 652.

Counsel then stated, “A person is criminally negligent or acts with criminal negligence when he

or she fails to be aware of [a] substantial risk that a wrongful act may occur and his or her failure



                                                 10
51944-5-II


to be aware of such substantial risk constitutes a gross deviation from the standard.” 3 RP at 652.

Counsel continued, “And he was not guilty of the lesser offense of Manslaughter in the Second

Degree because he did not act with criminal negligence.” 3 RP at 653.

        DD was on notice that he could be convicted of manslaughter in the second degree.

Defense counsel acknowledged as much by arguing against manslaughter in the second degree

during closing arguments. DD fails to provide persuasive legal authority to support his arguments

that being convicted of a lesser-included offense violates his right to control his defense or that

juveniles are more at a disadvantage when convicted of a lesser-included offense because they

cannot request a jury trial. For this reason, his arguments fail. We hold there was no violation of

DD’s right to control his defense.

        We affirm.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.




                                                            Melnick, J.

We concur:




        Maxa, C.J.




        Sutton, J.




                                                11